ORDER
PER CURIAM.
Decree of the court below is vacated and the matter is remanded to the court below for the purpose of holding an evidentiary hearing to determine (1) the contents of the signature card which opened a savings account in the names of the decedent and Margaret Tatsak in the Armstrong County Trust Company, Kittanning, Pennsylvania, on July 17, 1973, and (2) to permit evidence, if any there be, of what took place at or before the opening of this joint savings account.
NIX, J., did not participate in the consideration or decision of this case.